ROBB, Associate Justice (dissenting).
I concur in the ruling that Smith was a fellow servant of the plaintiff, but I am unable to concur in the ruling that the defendant was not a common carrier, within the meaning of the First Employers’ Liability Act of June 11, 1906, 34 Stat. 232.
As I read the majority opinion, it means that the defendant was a common carrier of elevator passengers; in other words, that as to passengers it owed the duty of a common carrier, but sustained no such duty as to elevator operators.
In Hyde v. Southern R. Co., 31 App. D. C. 466, where the constitutionality of the above Employers’ Liability Act was sustained, Mr. Chief Justice Shepard, speaking for the court, after referring to the decision of the Supreme Court in the First Employers’ Liability Cases, 207 U. S. 463, 28 S. Ct. 141, 52 L. Ed. 297, said: “As said therein, the power of Congress in the District of Columbia is plenary, and extends to the regulation of all commerce of whatsoever nature that may be carried on within its boundaries, and the act expressly applies to all employees of common carriers in said District without regard to the character of the commerce engaged in.” This opinion was characterized by the Supreme Court in El Paso & N. E. R. Co. v. Gutierrez, 215 U. S. 87, 30 S. Ct. 21, 54 L. Ed. 106, as “well considered.”
In Munsey v. Webb, 37 App. D. C. 185, this court said: “The elevators are an essential part of the building, and persons using them do so by the invitation of the defendant. It follows, therefore, that defendant in this instance is a carrier engaged in the transportation of passengers.”
In Springer v. Ford, 169 Ill. 430, 59 N. E. 953, 52 L. R. A. 930, 8 Am. St. Rep. 464, it was ruled that “the law is well settled that persons operating elevators in buildings for the purpose of carrying persons from one story to another are common carriers of passengers.” To the same effect are Orcutt v. Century Bldg. Co., 201 Mo. 424, 99 S. W. 1062, 8 L. R. A. (N. S.) 929; Goodsell v. Taylor, 41 Minn. 207, 42 N. W. 873, 4 L. R. A. 673, 16 Am. St. Rep. 700; Treadwell v. Whittier, 80 Cal. 575, 22 P. 266, 5 L. R. A. 498, 13 Am. St. Rep. 175; Ky. Hotel Co. v. Camp, 97 Ky. 424, 30 S. W. 1010; Tousey v. Roberts, 114 N. Y. 312, 21 N. E. 399, 11 Am. St. Rep. 655; and So. Bldg. Assoc. v. Lawson, 97 Tenn. 367, 37 S. W. 86, 56 Am. St. Rep. 804.
The authority of Congress in the District *525of Columbia being plenary, and this being a remedial statute “dealing 9 9 * with trade or commerce in tbe District” (El Paso & N. E. R. Co. v. Gutierrez, 215 U. S. 87, 30 S. Ct. 21, 54 L. Ed. 106), I think it should be given an interpretation in harmony with its obvious scope and purpose.